NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0696-16T4

U.S. BANK TRUST, N.A., as
Trustee for LSF9 MASTER
PARTICIPATION TRUST,

              Plaintiff,

v.

MRS. EDWIN P. GANT, his wife,
and STATE OF NEW JERSEY,

              Defendants,

and

EDWIN P. GANT,

              Defendant/Third-Party
              Plaintiff-Appellant,

v.

MAVERICK FUNDING CORP. and U.S.
BANK TRUST, N.A., as Trustee
for LSF9 MASTER PARTICIPATION
TRUST,

              Third-Party Defendants-
              Respondents,

and
CITI MORTGAGE, INC.,

          Third-Party Defendant.
___________________________________

          Argued June 7, 2018 – Decided June 19, 2018

          Before   Judges   Haas,   Rothstadt   and   Gooden
          Brown.

          On appeal from Superior Court of New Jersey,
          Chancery Division, Gloucester County, Docket
          No. F-034705-14.

          Edwin P. Gant, appellant, argued the cause
          pro se.

          Alain Leibman argued the cause for respondent
          Home   Point  Financial   Corporation   f/k/a
          Maverick Funding Corp. (Fox Rothschild LLP,
          attorneys; Alain Leibman, on the brief).

          Michael J. Fitzpatrick argued the cause for
          respondent U.S. Bank Trust, N.A., as Trustee
          for LSF9 Master Participation Trust and
          Caliber Home Loans, Inc. (Day Pitney, LLP,
          attorneys; Elizabeth J. Sher and Michael J.
          Fitzpatrick, on the brief).

PER CURIAM

     In this residential mortgage foreclosure matter, defendant

Edwin P. Gant appeals from the September 29, 2016 final judgment

of foreclosure entered after Judge Anne McDonnell granted summary

judgment to plaintiff U.S. Bank Trust, N.A., as Trustee for LSFP

Master Participation Trust and Caliber Home Loans, Inc., struck

defendant's answer and affirmative defenses, and dismissed his

counterclaim against plaintiff with prejudice.         Defendant also


                                    2                          A-0696-16T4
challenges several interlocutory orders entered during the course

of the litigation, including the June 10, 2016 summary judgment

order in favor of plaintiff; an April 15, 2016 order dismissing

plaintiff's third-party complaint with prejudice against third-

party defendant Home Point Financial Corporation f/k/a Maverick

Funding   Corp.;   and   several   orders   denying   his   motions   for

reconsideration of the judge's rulings.

     On appeal, defendant raises the following contentions:

           POINT I

           THE LOWER TRIAL COURT COMMITTED REVERSIBLE
           ERROR   BY    GRANTING   SUMMARY  JUDGMENT   TO
           PLAINTIFF    U.S.   BANK   (I.E.  THE   PRESENT
           PLAINTIFF) AND STRIKING THE AFFIRMATIVE
           DEFENSES     COUNTERCLAIM     AND   THIRD-PARTY
           COMPLAINTS OF PRO SE DEFENDANT GANT WHEN
           TAKING     INTO    CONSIDERATION    THAT    THE
           ORIGINAL/INITIAL     PLAINTIFF,   CITIMORTGAGE,
           INC. HAD NO LEGAL STANDING TO FILE THE INSTANT
           (I.E. SECOND) LAWSUIT ON AUGUST 21, 1014
           [sic].

           POINT II

           THE LOWER TRIAL COURT COMMITTED REVERSIBLE
           ERROR   BY    GRANTING   SUMMARY  JUDGMENT   TO
           PLAINTIFF    U.S.   BANK   (I.E.  THE   PRESENT
           PLAINTIFF) AND STRIKING THE AFFIRMATIVE
           DEFENSES     COUNTERCLAIM     AND   THIRD-PARTY
           COMPLAINTS OF PRO SE DEFENDANT GANT WHEN
           TAKING     INTO    CONSIDERATION    THAT    THE
           ORIGINAL/INITIAL PLAINTIFF CITIMORTGAGE, INC.
           HAD FAILED TO PROSECUTE BOTH CASES.

           POINT III



                                    3                            A-0696-16T4
THE LOWER TRIAL COURT COMMITTED REVERSIBLE
ERROR   BY   GRANTING   SUMMARY  JUDGMENT   TO
PLAINTIFF   U.S.   BANK   (I.E.  THE   PRESENT
PLAINTIFF) WHEN TAKING INTO CONSIDERATION THAT
THE DOCTRINE OF LACHES APPLIES TO NOT ONLY
PRECLUDE SUMMARY JUDGMENT FROM BEING GRANTED
TO PLAINTIFF U.S. BANK BUT ALSO SHOULD RESULT
IN THE SECOND COMPLAINT OF THE PRESENT
PLAINTIFF U.S. BANK BEING DISMISSED WITH
PREJUDICE.

POINT IV

THE LOWER TRIAL COURT COMMITTED REVERSIBLE
ERROR   BY  GRANTING    SUMMARY  JUDGMENT  TO
PLAINTIFF   U.S.   BANK    AND  STRIKING  THE
AFFIRMATIVE DEFENSES COUNTERCLAIM AND THIRD-
PARTY   COMPLAINTS OF PRO SE DEFENDANT GANT
WHEN TAKING INTO CONSIDERATION THAT THE
RESPECTIVE      PLAINTIFFS      (E.G.     THE
ORIGINAL/INITIAL PLAINTIFF CITIMORTGAGE INC.,
AND THE SECOND PLAINTIFF, U.S. BANK) HAVE
UNCLEAN HANDS.

POINT V

THE FINDINGS AND RULINGS OF THE LOWER TRIAL
COURT REGARDING STANDING, LACHES, UNCLEAN
HANDS AND LACK OF PROSECUTION WHEN COMBINED
FALL SO WIDE OF [THE] MARK THAT IT IS CLEAR
THAT A MISTAKE OR MISTAKES HAVE BEEN MADE BY
THE LOWER/TRIAL COURT UNDER APPLICABLE NEW
JERSEY CASE LAW.

POINT VI

THE COURSE OF ACTION BY THE LOWER/TRIAL COURT
IN THIS CASE VIOLATES BOTH PROCEDURAL AND
SUBSTANTIVE DUE PROCESS UNDER THE STATE OF NEW
JERSEY AND UNITED STATES CONSTITUTIONS BOTH
AS TO GRANTING SUMMARY JUDGMENT TO THE
PLAINTIFF   U.S.   BANK   AND   STRIKING   THE
AFFIRMATIVE DEFENSES, COUNTERCLAIM AND THIRD-
PARTY COMPLAINTS OF PRO SE DEFENDANT GANT; AND


                      4                          A-0696-16T4
DISMISSING THE THIRD-PARTY COMPLAINT OF PRO
SE DEFENDANT GANT AGAINST MAVERICK.

POINT VII

THE LOWER/TRIAL COURT COMMITTED REVERSIBLE
ERROR BY: (1) ATTEMPTING TO ACT AS A REAL
ESTATE EXPERT [O]N BEHALF OF THE THIRD-PARTY
DEFENDANT MAVERICK AND ALSO THE PLAINTIFF U.S.
BANK    WHICH   ASSUMED    THE   RIGHTS    AND
RESPONSIBILITIES OF NOT ONLY THE THIRD-PARTY
DEFENDANT      MAVERICK     BUT      DEFENDANT
CITIMORTGAGE, INC. ALSO; AND (2) FAILING TO
FIND THAT THERE IS A QUESTION OF MATERIAL FACT
AS TO WHETHER THE REAL ESTATE APPRAISAL RELIED
UPON BY THE THIRD-PARTY DEFENDANT MAVERICK IS
FRAUDULENT AND THAT THE APPROVAL OF THIS LOAN
BY THE THIRD-PARTY DEFENDANT MAVERICK BASED
UPON A FRAUDULENT AND HORRENDOUSLY INFLATED
REAL ESTATE APPRAISAL IS INDICATIVE OF A
PREDATORY LENDING SCHEME.

POINT VIII

THE LOWER TRIAL COURT COMMITTED REVERSIBLE
ERROR BY FAILING TO HEED AND FOLLOW THE
ARGUMENT OF PRO SE DEFENDANT GANT THAT THE
FACTS IN THIS CASE – BOTH PROCEDURAL AND
SUBSTANTIVE - BAR THE THIRD-PARTY DEFENDANT
MAVERICK FROM PREVAILING ON ITS MOTION TO
DISMISS UNDER THE EXISTING STATUTORY AND CASE
LAW OF THE STATE OF NEW JERSEY.

POINT IX

THE LOWER/TRIAL COURT COMMITTED REVERSIBLE
ERROR BY FAILING TO HEED THE ARGUMENT OF PRO
SE DEFENDANT GANT THAT ANY AND ALL LEGAL
THEORIES/CAUSES OF ACTION PLED BY THE PRO SE
DEFENDANT   GANT  AGAINST   THE   THIRD-PARTY
DEFENDANT MAVERICK SHOULD BE PERMITTED TO
CONTINUE THROUGH THE DISCOVERY PROCESS AS THE
RECORD WAS INCOMPLETE AND THE RESOLUTION OF
ALL ISSUES OF STATUTES OF LIMITATION INVOLVES


                      5                          A-0696-16T4
         THE ISSUE OF THE STATE OF MIND OF THE PRO SE
         DEFENDANT GANT.

         POINT X

         THE LOWER TRIAL COURT COMMITTED REVERSIBLE
         ERROR BY FAILING TO SEARCH THE COUNTERCLAIM
         AND THIRD-PARTY COMPLAINTS OF THE PRO SE
         DEFENDANT IN DEPTH AND WITH LIBERALITY GIVING
         SAID COUNTERCLAIM AND THIRD-PARTY COMPLAINTS
         EVERY REASONABLE INFERENCE OF FACT WITH A
         GENEROUS AND HOSPITABLE APPROACH AND IN DOING
         SO DID NOT COMPLY WITH AND THEREBY VIOLATED
         EXISTING NEW JERSEY CASE LAW.

    We conclude that defendant's arguments are without sufficient

merit to warrant discussion in a written opinion.        R. 2:11-

3(e)(1)(E).   We affirm substantially for the reasons expressed by

Judge McDonnell in her thoughtful oral decisions that thoroughly

addressed defendant's claims.

    Affirmed.




                                 6                         A-0696-16T4